972 F.2d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas Gary HOUSLEY, Plaintiff-Appellant,v.Kimberly Sheri HOUSELY;  Thomas Dell-Ergo;  D. AnthonyWhite;  Robert Joseph Cooke;  Lidia Schabacker;  MikeSaulmonson;  Rodney Hageman;  John Does Not Yet Identifiedto be Later Named;  Defendants-Appellees.
No. 89-15902.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 10, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Douglas Gary Housley, a federal prisoner, appeals pro se the district court's sua sponte dismissal as frivolous of his civil rights action on the ground that Housley previously litigated his claims in five prior district court actions.   In his complaint, Housely alleged that his former wife and various federal and state officials conspired to deprive him of his personal property.   We review for an abuse of discretion,  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and we affirm.


3
A complaint is frivolous if "it lacks an arguable basis in law or in fact."   Neitzke v. Williams, 490 U.S. 319, 325 (1989).   A court may dismiss an action if it arises from the same series of events and alleges the same facts as another action filed by the same party.   See Tripati v. First Nat'l Bank & Trust, 821 F.2d 1368, 1370 (9th Cir.1987).   A district court may review its own records to determine whether, given previous court documents, the plaintiff's claims are redundant.   Stiltner v. Rhay, 322 F.2d 314, 316 (9th Cir.1963), cert. denied, 376 U.S. 920 (1964);   see Tripati, 821 F.2d at 1370.


4
Under Tripati, the district court did not err by dismissing Housley's action on the ground that it duplicated prior actions.   See 821 F.2d at 1370.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit R. 36-3